Exhibit 16.1 Ernst & Young LLP Chartered Accountants Ernst & Young Tower 222 Bay Street, P.O. Box 251 Toronto, Ontario M5K 1J7 Tel: Fax: ey.com/ca 15 March 2011 Securities and Exchange Commission 100 Front Street, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated March [16,] 2011, of JBI, Inc. and are in agreement with the statements contained in paragraphs (a) i, ii, iii, iv, v and vi therein. We have no basis to agree or disagree with other statements of the registrant contained therein. As discussed in Item (a) (iii), although we were auditors of the Company from January 24, 2011 to March 10, 2011, we performed only limited audit planning procedures during this period and we did not report on any financial statements of the Company. Yours truly, /s/ Ernst & Young LLP Chartered Accountants Licensed Public Accountants A member firm of Ernst & Young Global Limited
